Citation Nr: 0724309	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-27 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her son-in-law




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to September 1945 and from June 1946 to May 1949.  The 
veteran died in November 2003.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The appellant subsequently moved and 
jurisdiction of her claim was transferred to the RO in 
Huntington, West Virginia. The appellant currently lives in 
[redacted], West Virginia.  The appellant, her daughter, and her 
son-in-law testified at a Travel Board hearing in March 2007.  
This case has been advanced on the Board's docket.  See 38 
C.F.R. § 20.900(c) (2006).        


FINDINGS OF FACT

1.  The veteran died in November 2003; the death certificate 
lists the causes of death as cardio-respiratory arrest, end-
stage respiratory failure, pneumonia, and chronic obstructive 
pulmonary disease (COPD).  

2.  At the time of his death, the veteran had several 
service-connected disabilities:  Post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling; and malaria, 
rated as noncompensable (0 percent disabling).   
  
3.  There is no evidence of pneumonia or a heart or 
respiratory condition in service or within a presumptive 
period, and there is no link between the causes of the 
veteran's death and his periods of service or either of his 
service-connected disabilities.  

4.  There is no evidence of asbestos exposure during service 
or evidence that the veteran worked during service in an 
asbestos-associated military occupational specialty.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 101(16), 1103, 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 
3.300, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service. 38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death - e.g., when a 
causal (not just a casual) connection is shown.  38 C.F.R. § 
3.312(c).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis, cardiovascular-renal 
disease, endocarditis, myocarditis, organic heart disease).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, No. 07-7029, slip op. 
at 7 (Fed. Cir. July 3, 2007).  In essence, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. 
§ 3.159(a)(2).  

In this case, the veteran died in November 2003.  The death 
certificate lists the causes of death as cardio-respiratory 
arrest, end-stage respiratory failure, pneumonia, and chronic 
obstructive pulmonary disease (COPD).  

At the time of his death, the veteran had several service-
connected disabilities.  First, he had PTSD, rated as 70 
percent disabling since October 1998.  Second, he was service 
connected for malaria, rated as noncompensable (0 percent 
disabling) since November 1975.  Originally, his malaria was 
rated as 10 percent from September 1945.  

The appellant asserts that the veteran's service-connected 
malaria was a principal or contributory cause of the 
veteran's death.  Further, she contends that the veteran's 
COPD, listed in the death certificate as a cause of death, 
was caused by his smoking, which began during service in 
1942.  Finally, at the Travel Board hearing, asbestosis is 
alleged to have been incurred during service, later 
contributing to the veteran's death.  The appellant has also 
submitted various personal and lay statements from family 
members in support of the claim, in addition to Internet 
medical treatise records.      

With regard to the veteran's service-connected malaria, there 
is no competent evidence of record that malaria was the 
principal or a contributory cause of death. 38 C.F.R. § 
3.312(a).  In this regard, the death certificate does not 
mention malaria.  In fact, aside from significant treatment 
during service for malaria in the 1940s, the entire post-
service medical evidence of record after discharge from 
service in May 1949 is negative for any recurrent malaria, 
providing evidence against this claim. Although the appellant 
indicated at the hearing that the veteran would suffer from 
malaria attacks every six months or so after discharge from 
service, according to Patton State Hospital Records, the 
veteran himself stated in 1965 that he had not suffered a 
recurrence of malaria since discharge, providing evidence 
against this claim and undermining the appellant's 
credibility before the Board.  As mentioned above, all post-
service medical records are negative for any recurrent 
malaria, outweighing the appellant's claims otherwise.

The Board notes that, with regard to medical treatise 
evidence discussing malaria, the United States Court of 
Appeals for Veterans Claims (the Court) has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the treatise evidence regarding malaria 
submitted by the appellant is not accompanied by the opinion 
of any medical expert.  The Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.

With regard to the veteran's COPD, there is some medical 
evidence in the claims folder that suggests that the 
veteran's COPD/emphysema are related to the veteran's history 
of tobacco use that began in service and ended sometime in 
the 1970s.  Specifically, an August 2001 VA examiner 
indicated that there was a connection based on the veteran's 
reported history.    

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the Court has held that VA 
can not reject a medical opinion simply because it is based 
on a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g.,Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).

In any event, for claims filed after June 9, 1998, the law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during active 
duty service. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  
Service connection, however, will not be prohibited if the 
disability or death can be service-connected on some basis 
other than the veteran's use of tobacco products during 
service, or if the disability became manifest or death 
occurred during service.  See 38 C.F.R. § 3.300 (b).  

The Board finds that the service and post-service treatment 
record, as a whole, provides evidence against a finding that 
COPD/emphysema are related to the veteran's history of 
tobacco use that began in service and ended sometime in the 
1970s, indicating instead a disorder that began many years 
after service with no connection to service, outweighing the 
evidence that supports this claim.  In any event, the Board 
emphasizes that the appellant's claim for cause of death due 
to COPD from in-service smoking was filed in December 2003.  
Thus, the Board cannot consider that theory of entitlement 
based on in-service use of tobacco products in this case 
because the tobacco-use claim was received after June 8, 
1998.  

Moreover, aside from in-service tobacco use, the Board finds 
no competent evidence of a nexus between the causes of the 
veteran's death and his period of service or any service-
connected disability.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there 
is simply no medical evidence that establishes a link between 
the veteran's pneumonia, heart, and respiratory problems and 
his periods of service or his service-connected PTSD or 
malaria.  As noted above, the medical treatise information 
submitted by the appellant that mentions certain pulmonary 
conditions as possibly related to service-connected malaria 
is not substantiated by any medical opinion of record or the 
post-service evidence of record, which shows no recurrent 
treatment for malaria.      

Further, service medical records (SMRs) are negative for any 
complaint, treatment, or diagnosis of any pneumonia, 
COPD/emphysema, or a heart condition during the veteran's two 
periods of service from September 1941 to September 1945 and 
from June 1946 to May 1949.  Post-service, the first evidence 
of a diagnosis of or treatment for COPD or emphysema is from 
VA treatment records dated in 1992 and 1993, 40 years after 
discharge from service.  

Post-service, the first evidence of any heart condition is a 
VA treatment record from January 1973, which notes transient 
ischemia.  According to a March 1999 VA heart surgery report, 
the veteran indicates that he had a myocardial infarction in 
the 1960s.  However, a subsequent February 1976 VA 
examination documents that the veteran's heart was normal at 
that time.

In any event, the United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time for 
treatment after discharge from service is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Consequently, a presumption of in-service incurrence for 
certain heart disorders is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Also, service 
connection may not be established for COPD/emphysema or a 
heart condition based on chronicity in service or post-
service continuity of symptomatology for disorder seen in 
service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).   

The Board acknowledges that Patton Hospital records from 1965 
and VA treatment records dated from 1973 to 1975 show earlier 
treatment for bronchial asthma.  However, this specific 
condition is not listed as a cause of death on the death 
certificate and, as a result, the Board finds these records 
only provide more evidence against this claim, as the medical 
record fails to indicate the key disorders at issue.

In addition, the RO denied service connection for a 
respiratory condition including bronchial asthma in September 
2000 and again in October 2001.  There is no evidence showing 
treatment for bronchial asthma while the veteran was in 
service.        

Finally, as to the asbestosis claim raised by the appellant's 
son-in-law at the hearing, there is no evidence that the 
veteran was exposed to asbestos during service or evidence 
that he worked during service in an asbestos-related military 
occupational specialty.  

With regard to the lay contentions of the appellant and other 
family members of the appellant that his service-connected 
malaria was the principal or a contributory cause of death, 
the Board finds that this contention is outweighed by post-
service treatment records which fail to indicate post-service 
treatment for malaria, or treatment for COPD/emphysema and a 
heart condition until many years after service.    

In summary, aside from in-service tobacco use, there is no 
competent evidence of a link between the any of the causes of 
the veteran's death and military service or his service-
connected disabilities.  Accordingly, the Board finds that 
the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
November 2005 VCAA letter from the RO to the appellant.  This 
letter effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA would seek to provide; (3) 
informing the appellant about the information and evidence 
she was expected to provide; and (4) requesting the appellant 
provide any evidence in her possession that pertains to her 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

In light of the hearing, in which the appellant clearly 
indicated that she aware of the evidence needed to support 
her claim, the Board finds that the requirements of the Court 
in Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18th, 
2007) are met in this case.  Simply stated, as the appellant 
is found to be clearly aware of what she needs to present in 
order to prevail in this claim, there is no reasonably basis 
to provide the appellant with additional notice regarding 
information she already knows.  Her arguments at hearing 
clearly support this finding.   

The Board observes that the RO did not provide the appellant 
with general VCAA notice prior to the January 2004 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.

In addition, the Board acknowledges, that the RO did not 
provide additional first element VCAA notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing or 
content of VCAA notice is presumed prejudicial, and the VA 
has the burden of rebutting this presumption by showing that 
the error was not prejudicial to the appellant in that it 
does not affect the essential fairness of the adjudication.  
To do this, the VA must demonstrate: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing of the initial VCAA notice and the content error in 
producing no Dingess notice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
appellant over the course of this appeal, the appellant 
clearly has actual knowledge of the evidence she is required 
to submit in this case; and (2) in this case, based on the 
appellant's contentions and the communications provided to 
the appellant by the VA over the course of this appeal, the 
appellant reasonably understands from the notices provided 
what was needed to substantiate her claim.    

Specifically, the appellant submitted hearing testimony, 
duplicate SMRs, Internet medical treatise information, 
private medical evidence, a death certificate, as well as 
personal and lay statements showing actual knowledge of the 
evidence required to substantiate her cause of death claim on 
appeal.  In addition, the November 2005 VCAA notice provided 
by the VA is clear and pertinent to the appellant's 
contentions, such that a reasonable person could understand 
what was required to prove the claim.  In fact, the appellant 
specifically responded to the VCAA letter by submitting more 
evidence.  Overall, even though the VA, under Sanders, may 
have erred by relying on a post-decisional document to 
conclude that adequate VCAA notice has been provided, the 
appellant was afforded a meaningful opportunity to 
participate in the adjudication of her claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs from both periods of service, certain 
personnel records, VA outpatient and inpatient treatment 
records, and several VA examinations.  The appellant was also 
provided the opportunity to testify at a Travel Board 
hearing.   

At the Board hearing, the appellant mentioned additional 
private treatment records dated prior to the 1970s that she 
was not able to obtain.  In this regard, it is common 
practice for hospitals and physicians to retain medical 
records for as long as required by law and then to destroy 
them.  The Board finds no reason for additional efforts to 
obtain these records.  This issue was fully addressed at the 
appellant's hearing.  
  
At the Board hearing, the appellant also asserts that SMRs 
from the veteran's second period of service from June 1946 to 
May 1949 with the U.S Army were destroyed in a fire.  
However, upon a thorough review of the claims folder, the 
Board located and considered the separation examination and 
other in-service treatment records for the veteran's second 
period of service.  None of the SMRs reviewed lend support to 
the appellant's contentions.    

Although the Board notes that no medical opinion has been 
obtained with respect to the appellant's claim, the standards 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met 
in this case.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  SMRs are negative for any evidence of 
treatment for any of the conditions listed as a cause of 
death in the death certificate.  In addition, there is no 
competent evidence of a link between the causes of the 
veteran's death and his periods of service or either of his 
service-connected disabilities.  The contention that the COPD 
condition was due to in-service tobacco use is precluded as a 
matter of law.  As a whole, service and post-service medical 
records provide no basis to grant the cause of death claim, 
and in fact provide evidence against the claim, such that no 
basis for a VA opinion is warranted.

Therefore, the Board is satisfied that all relevant evidence 
identified by the appellant has been secured, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for the cause of the veteran's death is 
denied.    



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


